Citation Nr: 0028221	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-02 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as frozen feet and hands.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The appellant served on active duty from September 1951 to 
June 1953.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified before the undersigned member of the 
Board on August 21, 2000 and a copy of the transcript of that 
hearing has been associated with the record on appeal.


FINDINGS OF FACT

The appellant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that his claim of 
service connection for peripheral neuropathy (claimed as 
frozen feet and hands) is plausible.


CONCLUSION OF LAW

The claim of service connection for peripheral neuropathy 
(claimed as frozen feet and hands) is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110 (West Supp. 2000); 38 C.F.R. §§ 3.303(a), 3.304 
(1999).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

The appellant's service medical records are negative for any 
treatment for or diagnosis of frostbite or any other cold 
injury, or any peripheral neuropathy.  The appellant has 
presented statements from several individuals who served with 
the appellant in Korea who indicated that the appellant did 
suffer cold injuries and frostbite while in service.  

The appellant presented a statement from a private physician 
dated April 11, 1997 which indicates that the appellant has 
peripheral neuropathy of the feet that can be related to 
prior frostbite of the feet.

A VA examination in December 1997 shows a diagnosis of 
peripheral neuropathy and the examiner indicates that the 
condition is more consistent with a diabetic neuropathy.

A VA examination in June 1998 revealed that the appellant was 
suffering from peripheral neuropathy.  The examiner indicated 
a history of cold injury to the feet and a diagnosis of 
diabetes mellitus.  The examiner stated it would be 
impossible to ascertain the exact contribution of these two 
diagnoses to the appellant's current symptoms.

The Board finds sufficient evidence that the appellant 
currently suffers from peripheral neuropathy.  The private 
physician's statement and the two VA examination reports all 
provide a diagnosis of peripheral neuropathy.  Therefore, the 
Board finds that the first element of a well grounded claim 
has been met.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 
506.

The second prong of a well grounded claim is that of an 
inservice disease or injury.  The appellant's service medical 
records are negative for any treatment for or diagnosis of a 
cold injury or peripheral neuropathy.  The appellant 
testified that he was in combat in Korea.  The various 
statements from friends and comrades that indicate the 
appellant suffered frostbite and cold injury while in Korea 
are credible.  The Board notes that in the case of a combat 
veteran, lay evidence can be accepted to determine whether or 
not an injury occurred in service.  38 U.S.C.A. § 1154(b) 
(West 1991).  For purposes of determining a well grounded 
claim, the Board accepts this evidence as true and therefore, 
the second element of a well grounded claim has been met. 
Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. at 506.

The third element of a well grounded claim is medical 
evidence of a nexus, or link, between the inservice disease 
or injury and the current disability.  Id.  Here, there is a 
diagnosis by a private physician of peripheral neuropathy and 
the physician stated that the symptoms can be related to 
prior frostbite of the feet.  Taking this evidence into 
account, the Board finds that the third element of a well 
grounded claim has been met.  Epps, 126 F.3d at 1468; Caluza, 
7 Vet. App. at 506; 38 C.F.R. § 303(b); Savage, 10 Vet. 
App. 488.

Accordingly, the Board finds that the appellant has presented 
a well grounded claim of service connection for peripheral 
neuropathy.  38 U.S.C.A. § 5107(a) (West 1991).


ORDER

The claim of entitlement to service connection for peripheral 
neuropathy (claimed as frozen feet and hands) is well 
grounded.


REMAND

Since the appellant's claim of service connection for 
peripheral neuropathy is well grounded, VA has a duty to 
assist the appellant.  38 U.S.C.A. § 5107(a).

The appellant testified that he has received treatment for 
his peripheral neuropathy from Drs. Devincenzo, Young and 
Sheinman.  Additionally, the appellant testified that he had 
been examined every year in the regular course of his 
employment with AT&T.  The private physician who submitted 
the April 1997 report indicated treatment of the veteran 
since 1991.  The RO should attempt to gather records from the 
clinicians and the veteran's former employer.

Lastly, the appellant should be afforded another VA 
examination to determine the etiology of his peripheral 
neuropathy.

Therefore, the Board will REMAND this case to the RO for the 
following development:

1. The appellant should be requested to 
identify all sources of treatment 
received for his peripheral 
neuropathy, and to furnish signed 
authorizations for release to the VA 
of private medical records in 
connection with each non-VA source he 
identifies.  Copies of the medical 
records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should 
then be requested.  The RO is 
specifically instructed to attempt to 
obtain the appellant's medical records 
from Drs. Devincenzo, Young, Sheinman 
and Correa as well as records from 
AT&T.  All records obtained should be 
added to the claims folder.

2. The RO should then schedule the 
appellant for a VA examination for his 
peripheral neuropathy.  The claims 
folder and a copy of this remand must 
be made available to and reviewed by 
the examiner prior to the examination.  
All necessary tests should be 
conducted, and the examiner should 
review the results of any testing 
prior to completion of the report.  
The examiner should indicate whether 
it is more likely, less likely or as 
likely as not that any current 
peripheral neuropathy is related to 
service  (i.e. frostbite or a cold 
injury) and if so, what percentage of 
his peripheral neuropathy is related 
to the cold injury.

3. Thereafter, the RO should review the 
claims of entitlement to service 
connection for peripheral neuropathy 
based on all the evidence in the 
claims file.  The RO must provide a 
complete rationale for its decision.

4. If the decision remains unfavorable, 
the appellant should be provided with 
a Supplemental Statement of the case 
(SSOC) and afforded a reasonable 
period of time in which to respond.  
The SSOC should provide any additional 
pertinent laws and regulations for all 
determinations made by the RO, 
including rationales for all decisions 
made.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested adjudication.  The 
purpose of this REMAND is to further develop the record.  The 
appellant needs to take no action until so informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals



 



